This is an application for an injunction against the State Auditor. The object is to prevent him from paying out funds in connection with the holding of an election on December 18, 1931, on the above initiated petitions.
The petitions were filed in the office of the Secretary of State within the time provided by law. From an order of the Secretary of State upholding the petitions, an appeal was prosecuted to this court and, during the pendency of the appeal, this application for injunctive relief has been made.
In the case of McAlester, Sec. of State Election Board, v. State ex rel. Short, Atty. Gen., 95 Okla. 200, 219 P. 134, this court said:
"When the Legislature authorizes the submission of a proposed amendment to the Constitution to the people, it merely places in motion the process of the people's exercising their reserved legislative power, and a court of equity will not assume, in advance, jurisdiction to determine whether the proposed amendment, if adopted, is submitted and adopted in accordance with the law governing the same."
The same rule was announced in the case of McAlester v. State ex rel. Walton, 96 Okla. 143, 221 P. 779. We think the case at bar comes within the rule announced in the above cases.
When the copy of the petitions were filed in the office of the Secretary of State, and thereafter signed by what seemed to be a sufficient number of the voters of the state to initiate the measure, it placed in motion the process of the people's exercising their reserved legislative power, and a court of equity, as a general rule, will not assume, in advance, jurisdiction to determine whether the proposed act, if adopted, is submitted and adopted in accordance with the law governing the same.
The validity or sufficiency of the proceedings is now pending before the court for future determination, and at this time we express no opinion as to the validity thereof.
If the State Auditor should authorize the paying out of any funds before the final determination of the proceedings herein, and it should finally be held that the election was illegal and void, it can then be determined whether or not the Auditor and his bondsmen are liable. At this time we express no opinion thereon.
On the showing made, we refuse to issue the injunction.
LESTER, C. J., CLARK, V. C. J., and McNEILL and KORNEGAY, JJ., concur.
RILEY, CULLISON, SWINDALL, and ANDREWS, JJ., dissent.